 



EXHIBIT 10.5



SETTLEMENT agreement

 

This Settlement Agreement (the “Agreement”), entered into as of this 4th day of
October, 2012 by and between Apricus Biosciences, Inc., a Nevada corporation,
with a principal place of business at 11975 El Camino Real, Suite 300, San
Diego, CA 92130 (“Apricus Bio”) and Innovus Pharmaceuticals, Inc., a Nevada
corporation with a principal place of business at 80 W. Sierra Madre Blvd., #392
Sierra Madre, CA 91024 (“Innovus”). In this Agreement, Apricus Bio and Innovus
may each be referred to as a “Party” and collectively, as the “Parties.”

 

RECITALS

 

WHEREAS, Bio-Quant, Inc. (“Bio-Quant”), formerly a subsidiary of Apricus Bio,
and FasTrack Pharmaceuticals, Inc. (“FasTrack”), now wholly-owned by Innovus,
entered into an Asset Purchase Agreement, dated October 1, 2009, pursuant to
which FasTrack acquired the rights to PrevOnco™, certain PrevOnco™ back-up
compounds (the “Back-Up Compounds”), and another early stage cancer product
candidate (the “2009 Agreement”);

 

WHEREAS, FasTrack and NexMed, Inc. (“NexMed”), now Apricus Bio, entered into an
Asset Purchase Agreement in March 2010, pursuant to which: (a) NexMed acquired
the rights to PrevOnco™; (b) FasTrack acquired a fifty percent (50%) share of
any future revenue generated from the licensing of PrevOnco™ (the “PrevOnco
Rights”); and (c) the Parties cancelled an October 1, 2009 promissory note in
the amount of $204,896, thereby relieved FasTrack of its payment obligations
under that note (the “2010 Agreement”);

 

WHEREAS, NexMed and FasTrack subsequently entered into an Asset Purchase
Agreement dated April 4, 2011, pursuant to which: (a) NexMed acquired the rights
to the Back-Up Compounds; (b) FasTrack acquired certain rights to NexMed’s
NexACT® drug delivery company (the “NexACT® License Rights”); (c) NexMed
provided FasTrack with a fully funded loan of $250,000 in the form of a secured
convertible promissory note (the “Loan Note”); (d) the Parties agreed to the
conversion of FasTrack’s indebtedness to NexMed in the amount of $224,519.7 into
an amended and restated promissory note (the “Restated Note”); and (e) the
Parties entered into a Security Agreement (the “Security Agreement”), which
governs the Obligations (as defined in the Security Agreement) owed from Innovus
to Apricus Bio (the “2011 Agreement”);

 

WHEREAS, Innovus notified Apricus Bio of the occurrence of an M&A Event, as
defined in the 2011 Agreement, in December 2011, as a result of which Innovus
converted the Loan Note and the Restated Note into 135,888 shares of common
stock of Innovus in March 2012 (the “Innovus Stock”) and Apricus Bio received
the Innovus Stock;

 

WHEREAS, Innovus notified Apricus Bio by a letter of May 15, 2012 that Innovus
elected to terminate its NexACT® License Rights under the 2011 Agreement
(“License Termination Letter”);

 

WHEREAS, Apricus Bio and Innovus wish to settle all existing rights under the
2011 Agreement, 2010 Agreement, 2009 Agreement, and all other related agreements
(collectively, the “Prior Agreements”), as described herein and according the
terms and conditions described below;

 

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, Apricus Bio and Innovus agree as follows:

 

 

AGREEMENT

 

ARTICLE I

SETTLEMENT

 

1.1                Termination of Licenses, Notes, and Security Agreement. Upon
the execution of this Agreement, the Prior Agreements, the Loan Note, the
Restated Note, and the Security Agreement shall be terminated in their entirety
as of the date hereof and shall be of no further force or effect. Within thirty
(30) days after the execution of this Agreement, Apricus Bio shall terminate any
UCC filing that Apricus Bio has made against Innovus and its assets.

 



1

 

  

 

1.2                Termination of PrevOnco™ Rights. Upon the execution of this
Agreement and as a result of the termination of the Prior Agreements, Innovus
hereby acknowledges that the PrevOnco™ Rights (as granted to Innovus in the 2010
Agreement) shall terminate and Innovus shall hereafter have no interest of any
kind in PrevOnco™. For clarity, upon the execution of this Agreement, Apricus
Bio shall have full ownership without restriction or obligation to Innovus of
all PrevOnco™ Rights.

 

1.3                Transfer of Innovus Stock. Upon the execution of this
Agreement, Apricus Bio shall transfer the Innovus Stock to Innovus, free and
clear of any and all liens, charges, or other encumbrances (collectively,
“Encumbrances”).

 

1.4                Transfer of Innovus. Within seven (7) days of the execution
of this Agreement, Apricus Bio shall pay Innovus the sum of $25,000 (the “Cash
Payment”), which amount shall be paid in check or by wire transfer.

 

1.5                Closing; Deliveries. The closing of this Agreement (the
“Closing”) shall take place concurrently with the execution of this Agreement.
At the Closing, Apricus Bio shall: (a) deliver the Innovus Stock to Innovus and
(b) provide the Cash Payment to Innovus.

 

1.6                Further Assurances. The Parties shall execute any further
documents, instruments of transfer and assignment, and other papers and take
such further action as may be reasonably required to carry out the provisions
hereof and the transactions completed hereby.

 

 

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF INNOVUS

 

In order to induce Apricus Bio to enter into this Agreement and consummate the
transaction contemplated hereby, Innovus makes to Apricus Bio the following
representations and warranties:

 

2.1                Organization and Corporate Power. Innovus is a corporation
duly organized, validly existing, and in good standing under the laws of the
State of Nevada. Innovus has all required corporate power and authority to carry
on its business as presently conducted, to enter into this Agreement and the
agreements contemplated hereby to which it is a party, and to carry out the
transactions contemplated hereby and thereby.

 

2.2                Authority. This Agreement and all agreements, documents, and
instruments executed by Innovus pursuant hereto are valid and binding
obligations of Innovus, enforceable in accordance with their respective terms.
The execution, delivery, and performance of this Agreement and all agreements,
documents, and instruments executed by Innovus pursuant hereto, including the
termination of the PrevOnco™ Rights, have been duly authorized by the Innovus
Board of Directors and all other necessary action under Innovus’ charter and
by-laws.

 

2.3                Non-Contravention. The execution, deliver, and performance by
Innovus of this Agreement and all agreements, documents, and instruments to be
executed and delivered by Innovus pursuant hereto, including the termination of
the PrevOnco™ Rights, do not and will not: (i) violate or result in a violation
of, conflict with or constitute or result in a default (whether after the giving
of notice, lapse of time or both) under, accelerate any obligation under, or
give rise to a right of termination of, any material contract, agreement,
obligation, permit, license, or authorization to which Innovus is a party or by
which Innovus or its assets are bound, or any provision of Innovus’
organizational documents; (ii) violate or result in a violation of, or
constitute a default (whether after the giving of notice, lapse or time or both)
under, any provision of any law, regulation or rule, or any order of, or any
restriction imposed by, any court or governmental agency applicable to Innovus;
or (iii) require from Innovus any notice to, declaration or filing with, or
consent or approval of, any governmental authority or other third party (that
has not already been obtained). Innovus has not defaulted in its obligations
under Prior Agreements.

 



2

 

  

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF APRICUS BIO

 

In order to induce Innovus to enter into this Agreement and consummate the
transaction contemplated hereby, Apricus Bio makes to Innovus the following
representations and warranties:

 

3.1                Organization and Corporate Power. Apricus Bio is a
corporation duly organized, validly existing, and in good standing under the
laws of the State of Nevada. Apricus Bio has all required corporate power and
authority to carry on its business as presently conducted, to enter into this
Agreement and the agreements contemplated hereby to which it is a party, and to
carry out the transaction contemplated hereby and thereby.

 

3.2                Authority. This Agreement and all agreements, documents, and
instruments executed by Apricus Bio pursuant hereto are valid and binding
obligations of Apricus Bio, enforceable in accordance with their respective
terms. The execution, delivery, and performance of this Agreement and all
agreements, documents, and instruments executed by Apricus Bio pursuant hereto,
have been duly authorized by all necessary corporate and other action of Apricus
Bio.

 

3.3                Non-Contravention. The execution, deliver, and performance by
Apricus Bio of this Agreement and all agreements, documents, and instruments to
be executed and delivered by Apricus Bio pursuant hereto, do not and will not:
(i) violate or result in a violation of, conflict with or constitute or result
in a default (whether after the giving of notice, lapse of time or both) under,
accelerate any obligation under, or give rise to a right of termination of, any
material contract, agreement, obligation, permit, license. or authorization to
which Apricus Bio is a party or by which Apricus Bio or its assets are bound, or
any provision of Apricus Bio’s organizational documents; (ii) violate or result
in a violation of, or constitute a default (whether after the giving of notice,
lapse or time or both) under, any provision of any law, regulation or rule, or
any order of, or any restriction imposed by, any court or governmental agency
applicable to Apricus Bio; (iii) require any notice to, declaration or filing
with, or consent or approval of, any governmental authority or other third party
(that has not already been obtained); or (iv) violate or result in a violation
of, or constitute a default (whether after the giving of notice, lapse or time
or both) under, accelerate any obligation under, or give rise to a right of
termination of, any contract, agreement, permit, license, authorization or other
obligation to which Apricus Bio is a party or by which Apricus Bio or any of its
assets are bound.

 

 

ARTICLE IV

MUTUAL RELEASE AND NON-DISPARAGEMENT

 

4.1                Release by Innovus. Innovus, its affiliates, subsidiaries,
and each of their respective officers, directors, agents, employees,
stockholders, and representative and each of their predecessors, successors, and
assigns (collectively, the “Innovus Parties”) do hereby voluntarily, knowingly,
forever, fully, finally, completely, and unconditionally release, remise and
discharge the Apricus Bio Parties (defined below) of and from any, and all
manner of, liabilities, claims, rights, debts, actions and causes of action,
obligations, promises, expenses, bills, liens, suits, dues, accounts, bounds,
covenants, contracts, agreements, judgments, matters, issues, damages, costs,
expenses, injuries, and demands of any nature whatsoever, whether at law or in
equity, or otherwise, known or unknown, discovered or undiscovered, accrued or
unaccrued, liquidated or non-liquidated, contingent or absolute (“Claims”),
which the Innovus Parties, or any of them, or any other person or entity
claiming by, through, or under them hereafter, ever had, now has, or hereafter
can, shall, or may have against the Apricus Bio Parties, either directly or
indirectly, individually, representatively, derivatively, by virtue of
subrogation, or in any other capacity, from the beginning of time to the date of
this Agreement (the “Innovus Released Matters”) including, but not limited to,
Claims related to, arising in any manner from, or in any way connected with, the
Prior Agreements. Notwithstanding the foregoing, the Innovus Released Matters
shall exclude and shall not release any Claim related to or arising in any
manner from, or in any way connected with this Agreement.

 

4.2                Release by Apricus Bio. Apricus Bio, its affiliates,
subsidiaries, and each of their respective officers, directors, agents,
employees, stockholders, and representative and each of their predecessors,
successors, and assigns (collectively, the “Apricus Bio Parties”) do hereby
voluntarily, knowingly, forever, fully, finally, completely, and unconditionally
release, remise and discharge the Innovus Parties of and from any, and all
manner of Claims, which the Apricus Bio Parties, or any of them, or any other
person or entity claiming by, through or under them hereafter, ever had, now
has, or hereafter can, shall or may have against the Innovus Parties, either
directly or indirectly, individually, representatively, derivatively, by virtue
of subrogation, or in any other capacity, from the beginning of time to the date
of this Agreement (the “Apricus Bio Released Matters”) including, but not
limited to, Claims related to, arising in any manner from, or in any way
connected with, the Prior Agreements. Notwithstanding the foregoing, the Apricus
Bio Released Matters shall exclude and shall not release any Claim related to or
arising in any manner from, or in any way connected with this Agreement.

 



3

 

 



4.3                Non-Disparagement. Each Party hereby agrees and covenants to,
and each shall cause its respective Innovus Parties and Apricus Bio Parties to,
refrain from making, now or at any time in the future, any disparaging, false,
or defamatory comment, statement, or other communication concerning the other
party, its products, technologies, services, or any current or former directors,
officers, or employees of such other party to any third party, including,
without limitation, the press, vendors, and any individual or entity with whom
such other party has a current or prospective business relationship. Each party
shall be responsible for any breach of this Section 4.3 by Innovus Parties, its
affiliates, agents, or representatives, and Apricus Bio Parties, its affiliates,
agents, or representatives.

 

 

ARTICLE V

INTELLECTUAL PROPERTY RIGHTS

 

5.1                Proprietary Information. To the effect not assigned
previously by Innovus to Apricus Bio, Innovus, its affiliates and sublicensees
shall assign and deliver promptly to Apricus Bio all proprietary information
relating to the NexACT® License Rights, pre-clinical and clinical trial results
and data relating to NexACT® License Rights, regulatory filings with Regulatory
Authorities for any products under the NexACT® License Rights, clinical
development and trials program results, research results, data, etc., and
intellectual property of any type whatsoever developed or licensed by Innovus or
any of its affiliates or consultants relating to the NexACT® License Rights.
Proprietary information shall include all know-how, trade secret, patentable
information, non-patent information, and all other information and materials
related to the development, manufacture, sale, or use related to the NexACT®
License Rights and all related technical and other data and submissions and any
improvements thereto.

 

 

ARTICLE 6

MISCELLANEOUS

 

6.1                Confidentiality. The parties and their attorneys shall keep
the specific terms, conditions, and covenants of this Agreement confidential
except: (i) where mutually agreed to in writing by the parties; (ii) where
necessary to share such information with the parties’ accountants or attorneys;
(iii) where disclosure to a governmental entity is required; or (iv) where
disclosure is required by the U.S. Securities and Exchange Commission, the
NASDAQ capital market, or similar body, ordered by a court of competent
jurisdiction. The parties and their attorneys shall not communicate with anyone
associated with any media or publication entities concerning the terms of this
Agreement. This confidentiality provision is a material term of this Agreement,
and its violation shall constitute a breach of this Agreement.

 

6.2                Effect of Breach. The Parties agree that money damages would
not be a sufficient remedy for any breach of this Agreement by the breaching
party and that the other party shall be entitled to seek equitable relief,
including, without limitation, specific performance and injunction as a remedy
for any such breach. The breaching party further agrees to waive any requirement
for the securing or posting of any bond in connection with such remedy. Such
remedy shall not be deemed to be the exclusive remedy for the breaching party’s
breach of this Agreement, but shall be in addition to all other remedies
available at law or in equity to the other party.

 

6.3                Survival of Representations and Warranties. The
representations, warranties, covenants, and agreements made herein or in any
certificates or documents executed in connection herewith shall survive the
execution and delivery hereof and the Closing contemplated hereby and shall bind
the successors and assigns of the relevant party, where so expressed or not, and
all such covenants, agreements, representations, and warranties shall inure to
the benefit of the successors and assigns of the parties hereto, where so
expressed or not.

 



4

 

  

6.4                No Third-Party Beneficiaries. No person or entity not a party
to this Agreement, including any employee of any party to this Agreement, shall
have or acquire any rights by reason of this Agreement, nor shall any party have
any obligations or liability to such person or entity by reason of this
Agreement.

 

6.5                Entire Agreement. This Agreement including each of the
exhibits attached hereto, together constitute the full and entire understanding
and agreement among the parties hereto with respect to the subject matters
hereof and thereof and any and all other written or oral agreements existing
prior to or contemporaneously herewith are expressly superseded and canceled.

 

6.6                Amendments, Waivers, and Consents. For the purpose of the
Agreement, no course of dealing between the Parties and no delay on the part of
any Party herein in exercising any rights hereunder or thereunder shall operate
as a waiver of the rights hereof and thereof. Any term or provision hereof may
be amended, terminated, or waived (either generally or in a particular instance
and either retroactively or prospectively) with the written consent of Apricus
Bio and Innovus.

 

6.7                Notice and Demands. All notices, requests, demands, and other
communications hereunder shall be in writing and shall be deemed to have been
duly given if faxed (with transmission acknowledgement received), delivered
personally, or mailed by certified or registered mail (return receipt requested)
as follows:

 

 

 



  To Apricus Bio: Apricus Biosciences, Inc.         11975 El Camino Real, Suite
300       San Diego, CA 92130       Attention: General Counsel               To
Innovus: Innovus Pharmaceuticals, Inc.       80 W. Sierra Madre Blvd., #392    
  Sierra Madre, CA 91024       Attention: CEO  





 



Notice shall be effective as of the date of such delivery, mailing, or fax.

 

6.8                Severability. Whenever possible, each provision of this
Agreement shall be interpreted in such a manner as to be effective and valid
under applicable law, but if any provision of this Agreement shall be deemed
prohibited or invalid under such applicable law, such provision shall be
ineffective to the extent of such prohibition or invalidity, and such
prohibition or invalidity shall not invalidate the remainder of such provision
or the other provisions of this Agreement.

 

6.9                Counterparts. This Agreement and any exhibits or schedules
hereto may be executed in multiple counterparts, each of which shall constitute
an original but all of which shall constitute but one and the same instrument.
One or more counterparts of this Agreement or any exhibits or schedule hereto
may be delivered via facsimile, with the intention that they shall have the same
effect as an original counterpart hereof.

 

6.10            Governing Law and Venue. This Agreement shall be deemed a
contract made under the laws of the State of California and all disputes,
claims, or controversies arising out of this Agreement, or the negotiation,
validity or performance hereof or the transaction contemplated herein, shall be
construed under and governed by the laws of such state, without giving effect to
its conflicts of law principles. Any disputes hereunder shall be adjudicated in
the relevant state or federal court in San Diego, California.

 

 



 

[Signature Page Follows]

 



5

 

 



IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the day
and year first above written.

 

 

 

 



APRICUS BIOSCIENCES, INC.

 

 

 

INNOVUS PHARMACEUTICALS, INC. Signature:

/s/Steve Martin

 

 

 

  Signature: /s/Vivian Liu Name: Steve Martin   Name: Vivian Liu Title: Senior
Vice President & Chief Financial Officer   Title: President & Chief Executive
Officer Date: October 4, 2012   Date: October 4, 2012

 



6

 

 



 

 

 

 

 

 

 

 

 

 

 

 

 

